IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0446
                               Filed March 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CURTIS LEE WALTER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Nicholas Scott,

District Associate Judge.



      Curtis Walter appeals his conviction for operating while intoxicated.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Josh Irwin, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                         2


BADDING, Judge.

      Following a bench trial,1 the district court found Curtis Walter guilty of what

it coined as “driving while drugged” in violation of Iowa Code section 321J.2(1)(a)

(2019).   Walter appeals, claiming the evidence supporting his conviction is

insufficient to show he was under the influence of a drug.

I.    Background Facts and Proceedings

      On July 3, 2019, a deputy from the Tama County Sheriff’s Office was on

routine patrol when he noticed a maroon Buick he was traveling behind “cross over

the fog line on multiple occasions.” The deputy activated his overhead lights to

initiate a traffic stop. The vehicle immediately signaled and pulled over. Walter

was identified as the driver. The deputy’s incident report, which was attached to

the minutes of evidence, noted Walter was “excited and restless.” But Walter told

the deputy the reason for his driving was that he “was tired and had been driving

awhile.” According to the deputy, Walter’s speech was also “thick and slurred,”2

and his eyes were “bloodshot and watery.”

      The deputy asked Walter to submit to field sobriety testing, and Walter

obliged. Walter passed the horizontal and vertical gaze nystagmus tests, but

scored clues on the one-legged stand, the walk-and-turn, lack-of-convergence,

and Modified Romberg tests. During the testing, Walker told the deputy that as a



1 Walter stipulated to a trial on the minutes of evidence and exhibits that included
footage from the arresting deputy’s dash camera, body camera, and in-car camera,
as well as a letter from Walter’s dentist.
2 The letter from Walter’s dentist explained Walter “is currently experiencing

difficulty with speaking and difficulty with the pronunciation of words due [to] the
recent removal of his teeth.” It also noted Walter’s “lack of dentition has rendered
him with altered speech and serious issues with mastication and swallowing.”
                                          3


semi-truck driver, he learned to keep his “car close to the white line.” He also

explained he was distracted by how fast the deputy’s vehicle came up behind him

before backing off.

       After testing, the deputy began explaining his suspicion that Walter was

impaired. Walter interjected with a “long explanation” about his financial issues

and hope that the deputy would let him go. The deputy continued, telling Walter

that he was concerned “there might be some drug use going on.”                 Walter

immediately denied any drug use, informing the deputy he had been clean from

methamphetamine for nine months. He also said that he was on parole and

subject to drug testing. When the deputy reiterated that he “was getting some

signs of impairment,” Walter said, “I’m tired. I’m nervous. That’s it.” The deputy

asked Walter to provide a urine sample at the jail. Walter replied, “I can’t do that,”

and complained about the logistics of having to call someone for a ride. The deputy

conceded, “It might be that you’re tired,” before giving Walter another option: the

deputy told Walter that he was a drug recognition expert and offered to put him

“through a full evaluation.” After some brief back and forth, Walter refused any

further testing.

       The deputy placed Walter in handcuffs so that they could continue on to the

jail to complete the investigation. Before leaving, Walter asked the deputy if he

could get his phone and some money from the vehicle. Accompanied by Walter,

the deputy found the money, along with a “black zipper pouch,” in the center

console. Inside the pouch was a small glass container marked “RUSH.” The

deputy questioned Walter: “What’s this stuff?” Walter responded: “Oh, RUSH.

You smell it and it makes you kind of get a head rush.” When asked if he had
                                         4


“been smelling that stuff today,” Walter responded, “A couple times,” but explained

“it doesn’t stay with you very long.” The deputy asked if he smelled it while he was

driving, and Walter answered he smelled it when he left the store.

       The deputy put Walter in his patrol vehicle, read him his Miranda rights, and

transported him to the jail. According to the deputy’s incident report, Walter had

trouble staying awake during the drive and “was slouched over leaning forward.”

On the way to the jail, the deputy questioned Walter more about the RUSH, and

Walter explained, “It like makes the blood rush to your head, okay. You get a warm

feeling.” At the jail, after reading Walter the implied-consent advisory, the deputy

requested a urine sample. Walter refused again. Upon investigation, the deputy

learned the bottle found in Walter’s car contained amyl nitrate, “which qualifies as

an inhalant on the DRE drug matrix” and “is commonly used for a sudden high that

subsides quickly.”

       Walter was charged by trial information with operating while intoxicated, and

the matter proceeded to a bench trial on the minutes. In its written verdict, the

district court found Walter guilty of operating a motor vehicle while under the

influence of a drug, in violation of Iowa Code section 321J.2(1)(a). The court

reasoned:

              The officer in this case is a drug recognition expert who
       observed the defendant’s vehicle cross the fog line on multiple
       occasions.     Upon stopping the vehicle, the deputy made
       observations of the defendant’s demeanor that he used to conclude
       the defendant was possibly driving under the influence of drugs. The
       deputy found a drug, amyl nitrate, in the vehicle. The defendant
       admitted to using it to get a “rush.” The defendant had a hard time
       staying awake at the jail. The deputy then asked the defendant to
       provide a specimen for drug testing. The defendant stated he could
       not do that and, eventually, refused the test.
                                          5


              The Court may consider the defendant’s refusal to submit to
       a chemical test in its verdict. See Iowa Code § 321J.16.[3] The
       defendant’s test refusal and admission he had used amyl nitrate the
       day in question are indicative that the defendant had drugs in his
       system. There are other indications the defendant was driving while
       drugged: he exhibited poor driving by crossing the fog line on multiple
       occasions, the defendant had bloodshot and watery eyes, he was
       excited and restless, and he experienced difficulty staying awake
       once at the jail.

Walter filed a combined motion in arrest of judgment and for a new trial, asserting

the verdict was contrary to law or evidence and judgment could not be entered

based on the record as a whole. The motions were denied, and Walter appealed

following the imposition of sentence.

II.    Standard of Review

       “We review a claim of insufficient evidence in a bench trial just as we do in

a jury trial.” State v. Myers, 924 N.W.2d 823, 827 (Iowa 2019). “If the verdict is

supported by substantial evidence, we will affirm.” Id. (citation omitted). In making

that determination, we review “all the evidence and the record in the light most

favorable to the trial court’s decision.” Id. (citation omitted). Because the question

is simply whether the evidence was sufficient to support the conviction, “our review

of challenges to the sufficiency of the evidence is for errors at law.” Id.

III.   Analysis

       A person is guilty of violating section 321J.2(1)(a) if the person operates a

motor vehicle while “under the influence of an alcoholic beverage or other drug or

a combination of such substances.” Walter challenges the sufficiency of the


3 This statute provides: “If a person refuses to submit to a chemical test, proof of
refusal is admissible in any civil or criminal action or proceeding arising out of acts
alleged to have been committed while the person was operating a motor vehicle in
violation of section 321J.2 . . . .” Iowa Code § 321J.16.
                                         6


evidence only as it relates to whether he was “under the influence” of a drug. “[A]

person is ‘under the influence’ when the [drug] affects the person’s reasoning or

mental ability, impairs a person’s judgment, visibly excites a person’s emotions, or

causes a person to lose control of bodily actions.” State v. Price, 692 N.W.2d 1, 3

(Iowa 2005) (quoting State v. Truesdell, 679 N.W.2d 611, 616 (Iowa 2004)). As

such, “[t]he conduct and demeanor of a person are important considerations.”

Myers, 924 N.W.2d at 831.

         Walter individually scrutinizes each of the district court’s reasons for

concluding he was under the influence—the manner of his driving, the appearance

of his eyes, the nature of his speech, his demeanor, his refusal to submit to

chemical testing, his use of the substance, and his difficulty staying awake.4 In

doing so, he offers innocent explanations for each of these indicators of

impairment. But being under the influence “is an equally likely explanation.” See

State v. Turner, No. 16-1241, 2017 WL 4049455, at *6 (Iowa Ct. App. Sept. 13,

2017).

         For instance, while Walter agrees he crossed the fog line more than once,

he claims that “he did not do so suddenly or egregiously,” even though the video

shows Walter veered so far over the line as to hit a rumble strip before returning

to his lane. See State v. Dominguez, 482 N.W.2d 390, 392 (Iowa 1992) (stating a

person’s manner of driving is relevant evidence to be considered in determining

whether the person was under the influence). As for the condition of his eyes,


4 It’s true, as Walter points out, that the evidence submitted to the district court
showed Walter had trouble staying awake on the way to jail, not at the jail itself as
the court found. Regardless, there was evidence Walter had trouble staying
awake.
                                         7


Walter asserts the video shows that his eyes “are visibly white, not bloodshot.”

The video is inconclusive at best, so the deputy’s in-person observation is a better

indicator on this point. See State v. Shannon, No. 17-0717, 2018 WL 1182561, at

*2 (Iowa Ct. App. Mar. 7, 2018) (finding officer’s observation of physical signs of

impairment based on training provided substantial evidence the subject was under

the influence). And while Walter’s “bloodshot, watery eyes” could be explained by

fatigue, as Walter claims, a reasonable factfinder could also conclude it was

caused by being under the influence.

       Turning to Walter’s speech, the video does disclose some slurred, delayed,

and mumbled speech on Walter’s part. Though that could be due to Walter’s

dental issues, those issues do not explain away several indicators of impairment

during field sobriety testing, which Walter does not address. See State v. Pieper,

432 N.W.2d 701, 704 (Iowa Ct. App. 1988) (stating performance on field sobriety

tests can be evidence that a person is under the influence).

       With respect to his “other conduct,” Walter argues the video shows he had

a “calm, compliant demeanor,” not “excited and restless” as described by the

deputy.   While the video does not provide a full picture of Walter’s physical

mannerisms, it does show Walter was nervous and agitated at times. He was also

overly talkative during the encounter, at times interrupting the deputy to point out

the beautiful view and at other times going off on a tangent about his finances or

his admiration of the deputy’s gun. The video also does not show how Walter was

situated during the ride to the jail. Walter uses that, along with the fact that he

talked to the deputy during the ride, to challenge the deputy’s observation that he
                                         8


had trouble staying awake. But his conversation with the deputy was on and off,

and Walter was admittedly tired.

       Walter next asserts his refusal to submit to testing is not alone sufficient

evidence to support his conviction. That may be, but the refusal is just one of many

permissible considerations in play in this case. In addition to those just discussed,

other considerations include the substance found in Walter’s vehicle.         Walter

complains that it was not submitted for testing and that the evidence did not

establish “when [he] used the substance.” But he agrees testing of the substance

was not required. See State v. Orr, No. 05-1864, 2006 WL 2419198, at *2 (Iowa

Ct. App. Aug. 23, 2006) (“A person may be found guilty under section 321J.2(1)(a)

in the absence of admissible evidence from chemical tests.”). And he does not

challenge whether the substance was a drug within the meaning of the statute. Cf.

State v. Bond, 493 N.W.2d 826, 828 (Iowa 1992). Walter himself explained the

effect of the substance, which was confirmed by the deputy’s research, and he

admitted using the substance sometime before he started driving.

       At the end of the day, “the existence of evidence which might support a

different verdict does not negate the existence of substantial evidence sufficient to

support the verdict in this case.” State v. Brandt, No. 05-0368, 2006 WL 334245,

at *3 (Iowa Ct. App. Feb. 15, 2006) (citing State v. Frake, 450 N.W.2d 817, 818–

19 (Iowa 1990)). It is not the province of this court “to resolve conflicts in the

evidence, to pass upon the credibility of witnesses, to determine the plausibility of

explanations, or to weigh the evidence,” as Walter would have us do here. State

v. Musser, 721 N.W.2d 758, 761 (Iowa 2006) (citation omitted).
                                         9


       Viewed through that lens, and in the light most favorable to the State, the

foregoing circumstances provided substantial evidence for the court to conclude

the drug affected Walter’s reasoning or mental ability, impaired his judgment,

excited his emotions, or caused him to lose control of bodily functions. See

Truesdell, 679 N.W.2d at 616. We accordingly find the evidence sufficient to

support Walter’s conviction for operating while intoxicated in violation of Iowa Code

section 321J.2(1)(a).

       AFFIRMED.